                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF VIRGINIA
                                    Charlottesville Division

  TINA M. MCCOY,                 )
                                 )
             Plaintiff,          )
                                 )
  v.                             )                                   Civil Action No. 3:19-00050
                                 )
  UNIVERSITY OF VIRGINIA         )
  MEDICAL CENTER, and            )
  CHARLES WILSON, and            )
  RYAN M. RALL, and              )
  COMMONWEALTH OF VIRGINIA, and )
  RECTOR AND BOARD OF VISITORS   )
  OF THE UNIVERSITY OF VIRGINIA, )
                                 )
             Defendants.         )

      DEFENDANT RECTOR AND BOARD OF VISITORS OF THE UNIVERSITY
        OF VIRGINIA’S ANSWER TO PLAINTIFF’S AMENDED COMPLAINT

          Defendant the Rector and Board of Visitors of the University of Virginia (“UVA”), by

  counsel, for its Answer to the Amended Complaint, states the following:1

                                                PARTIES

          1.      UVA is without sufficient information to admit or deny the allegations related

  to Plaintiff’s present whereabouts. UVA denies the remaining allegations in Paragraph 1.

          2.      The allegations in Paragraph 2 are conclusions of law to which no response is

  necessary.

          3.      UVA admits the allegation that the Rector and Board of Visitors of the

  University of Virginia is an agency of the Commonwealth and denies the remaining

  allegations in Paragraph 3.

          4.      UVA denies the allegations in Paragraph 4.

  1
    The unnumbered paragraphs contained in the section titled “Amended Complaint” and the section beginning
  with “Summary of Defendants’ Conduct” do not comport with the pleading requirements of Fed. R. Civ. P.
  10(b). Therefore, UVA responds to the allegations in the unnumbered paragraphs by denying liability and
  referring the Court to its answers contained in the numbered responses herein.




Case 3:19-cv-00050-NKM-JCH Document 2 Filed 09/13/19 Page 1 of 19 Pageid#: 102
         5.      The allegations in Paragraph 5 are conclusions of law to which no response is

  necessary. Moreover, pursuant to a Consent Order entered by the Albemarle County Circuit

  Court on August 26, 2019, Plaintiff dismissed the University of Virginia Medical Center

  entirely and dismissed the claims under 42 U.S.C. § 2000e(b) against the Commonwealth of

  Virginia. See ECF No. 1 at Ex. A.

         6.      UVA is without sufficient information to admit or deny the allegations related

  to Charles Wilson’s present whereabouts. UVA admits Mr. Wilson was employed at UVA

  Medical Center and denies the remaining allegations in Paragraph 6.

         7.      UVA is without sufficient information to admit or deny the allegations related

  to Ryan M. Rall’s present whereabouts. UVA admits Mr. Rall was employed at UVA

  Medical Center and denies the remaining allegations in Paragraph 7.

         8.      UVA admits the allegations in Paragraph 8.

                                        JURISDICTION

         9.      The allegations in Paragraph 9 are conclusions of law to which no response is

  necessary.

         10.     The allegations in Paragraph 10 are conclusions of law to which no response is

  necessary.

         11.     UVA denies the commission of any tortious acts against Plaintiff and denies

  the remaining allegations of Paragraph 11.

         12.     UVA states that the University of Virginia Medical Center has been dismissed

  from this lawsuit because it is not a legal entity, ECF No. 1 at Ex. A, and therefore denies the

  allegations in Paragraph 12.




                                                 2




Case 3:19-cv-00050-NKM-JCH Document 2 Filed 09/13/19 Page 2 of 19 Pageid#: 103
         13.     UVA is without sufficient information to admit or deny the allegations related

  to Charles Wilson’s present whereabouts. UVA admits Mr. Wilson was employed at UVA

  Medical Center and denies the remaining allegations in Paragraph 13.

         14.     UVA is without sufficient information to admit or deny the allegations related

  to Ryan M. Rall’s present whereabouts. UVA admits Mr. Rall was employed at UVA

  Medical Center and denies the remaining allegations in Paragraph 14.

         15.     The allegations in Paragraph 15 are conclusions of law to which no response is

  necessary.

         16.     The allegations in Paragraph 16 are conclusions of law to which no response is

  necessary.

                                             VENUE

         17.     UVA states that the University of Virginia Medical Center has been dismissed

  from this lawsuit because it is not a legal entity, ECF No. 1 at Ex. A, and therefore denies the

  allegations in Paragraph 17.

         18.     UVA denies it committed any torts or acts that gave rise to a cause of action in

  Albemarle County or any other county, as alleged in Paragraph 18.

         19.     UVA admits that it maintains employment records for its Medical Center.

  UVA denies the remaining allegations in Paragraph 19.

         20.     The allegations in Paragraph 20 are conclusions of law to which no response is

  necessary.

         21.     The allegations in Paragraph 9 are conclusions of law to which no response is

  necessary.




                                                 3




Case 3:19-cv-00050-NKM-JCH Document 2 Filed 09/13/19 Page 3 of 19 Pageid#: 104
                                   PROCEDURAL STATUS

         22.      The document referenced in Paragraph 22 speaks for itself such that no

  response is required. To the extent a response is required, UVA admits that Plaintiff filed a

  Charge of Discrimination on May 9, 2018, and denies the remaining allegations in Paragraph

  22.

         23.      UVA admits the allegations in Paragraph 23.

         24.      UVA admits the allegations in Paragraph 24.

         25.      UVA admits the allegations in Paragraph 25.

         26.      The document referenced in Paragraph 26 speaks for itself such that no

  response is required.    To the extent a response is required, UVA admits that the U.S.

  Department of Justice, Civil Rights Division, issued a Notice of Right to Sue Within 90 Days

  based on Plaintiff’s request on May 23, 2019, and denies the remaining allegations in

  Paragraph 26.

         27.      The allegations in Paragraph 27 are conclusions of law to which no response is

  necessary.

         28.      On information and belief, UVA admits the allegations in Paragraph 28, but

  clarifies that it was not a party to this lawsuit at the time the Albemarle County Circuit Court

  entered the June 12, 2019 Consent Order.

                                        BACKGROUND

         29.      UVA admits that Ms. McCoy began her employment at the University of

  Virginia Medical Center, a division of UVA, on or about May 27, 2014 and that Brenda

  Barrett was her immediate supervisor. UVA denies the remaining allegation in Paragraph 29.

         30.      UVA denies the allegations in Paragraph 30.



                                                 4




Case 3:19-cv-00050-NKM-JCH Document 2 Filed 09/13/19 Page 4 of 19 Pageid#: 105
         31.      UVA admits that Charlie Wilson had previously been employed at the

  University of Virginia Medical Center from 2003 to 2010, but expressly denies that he was

  “separated...based on allegations of sexual harassment.” UVA denies the remaining

  allegations in Paragraph 31.

         32.      UVA denies the allegations in Paragraph 32.

         33.      UVA denies the allegations in Paragraph 33.

         34.      UVA admits that Plaintiff took leave under the Family and Medical Leave

  Act (“FMLA”). UVA denies that Plaintiff suffered harassment or injury of any kind related

  to any alleged harassment. UVA is without sufficient information to admit or deny the

  remaining allegations in Paragraph 34.

         35.      The documents referenced in Paragraph 35 speak for themselves such that

  no response is required. To the extent a response is required, UVA denies that Plaintiff

  suffered harassment or injury of any kind related to any alleged harassment. UVA is

  without sufficient information to admit or deny the remaining allegations in Paragraph 35.

         36.      The documents referenced in Paragraph 36 speak for themselves such that

  no response is required. To the extent a response is required, UVA denies the allegations in

  Paragraph 36.

         37.      UVA denies the allegations in Paragraph 37.

         38.      UVA denies the allegations in Paragraph 38.

         39.      UVA denies the allegations in Paragraph 39.

         40.      UVA admits that Mr. Wilson and Ms. McCoy consensually went out to

  dinner and saw each other outside of work but denies the remaining allegations in

  Paragraph 40.



                                                5




Case 3:19-cv-00050-NKM-JCH Document 2 Filed 09/13/19 Page 5 of 19 Pageid#: 106
         41.      UVA is without sufficient information to admit or deny the allegations in

  Paragraph 41.

         42.      UVA denies the allegations in Paragraph 42.

         43.      UVA denies the allegations in Paragraph 43.

         44.      The documents referenced in Paragraph 44 speak for themselves such that no

  response is required. To the extent a response is required, UVA denies the allegations in

  Paragraph 44.

         45.      UVA denies the allegations in Paragraph 45.

         46.      UVA denies the allegations in Paragraph 46.

         47.      UVA denies the allegations in Paragraph 47 as phrased.

         48.      UVA denies the allegations in Paragraph 48.

         49.      The document referenced in Paragraph 49 speaks for itself such that no

  response is required. To the extent a response is required, UVA admits that Mr. Piccirilli

  submitted a written statement on or about March 9, 2018.

         50.      The document referenced in Paragraph 50 speaks for itself such that no

  response is required. To the extent a response is required, UVA admits that Mr. Piccirilli

  submitted a written statement on or about March 9, 2018.

         51.      UVA denies the allegations in Paragraph 51.

         52.      UVA admits that Plaintiff met with Ms. Barrett and Mr. Russell on March 8,

  2018, and denies the remaining allegations in Paragraph 52.

         53.      UVA admits that Plaintiff discussed with Ms. Barrett and Mr. Russell what

  she perceived as inappropriate and uncomfortable comments, which prompted UVA to

  place both Mr. Rall and Mr. Wilson on administrative leave while it investigated Ms.

  McCoy’s concerns. UVA denies the remaining allegations in Paragraph 53.


                                                6




Case 3:19-cv-00050-NKM-JCH Document 2 Filed 09/13/19 Page 6 of 19 Pageid#: 107
         54.      UVA denies the allegations in Paragraph 54 as phrased.

         55.      UVA is without sufficient information to admit or deny how Plaintiff may or

  may not have “felt,” but expressly denies the remaining allegations in Paragraph 55.

         56.      UVA is without sufficient information to admit or deny the allegations in

  Paragraph 56.

         57.      UVA admits that it placed Mr. Rall and Mr. Wilson on administrative leave

  while it investigated Ms. McCoy’s concerns, and denies the remaining allegations in

  Paragraph 57 as phrased.

         58.      UVA denies the allegations in Paragraph 58.

         59.      The document referenced in Paragraph 59 speaks for itself such that no

  response is required. To the extent a response is required, UVA admits that Plaintiff sent

  an email to Jill Melton on March 12, 2018.

         60.      UVA admits that Plaintiff met with Ms. Melton, Mr. Barrett, and Mr.

  Russell on March 13, 2018. UVA denies the remaining allegations in Paragraph 60 as

  phrased.

         61.      UVA admits that Ms. Melton provided a FEAP information pamphlet to

  Plaintiff at the meeting on March 13, 2019. UVA denies the remaining allegations in

  Paragraph 61 as phrased.

         62.      UVA admits the allegations in Paragraph 62.

         63.      UVA admits that Mr. Russell, Ms. Barrett, and Ms. Melton met with

  Plaintiff on March 27, 2018 to discuss the results of the investigation and inform Plaintiff

  that Mr. Wilson and Mr. Rall would be returning to work, but would be working on

  opposite shifts from Ms. McCoy and would not be interacting with Ms. McCoy. UVA

  denies the remaining allegations in Paragraph 63.
                                                7




Case 3:19-cv-00050-NKM-JCH Document 2 Filed 09/13/19 Page 7 of 19 Pageid#: 108
         64.     UVA denies the allegations in Paragraph 64.

         65.     UVA denies the allegations in Paragraph 65.

         66.     UVA denies the allegations in Paragraph 66.

         67.     UVA denies the allegations in Paragraph 67.

         68.     UVA admits that Mr. Wilson and Mr. Rall returned to work on or about

  March 28, 2018, working on opposite shifts from Ms. McCoy. UVA denies the remaining

  allegations in Paragraph 68.

         69.     UVA admits that it informed Plaintiff that any disciplinary personnel action

  of a co-worker is confidential. UVA denies the remaining allegations in Paragraph 69.

         70.     UVA denies that Plaintiff was “unable to return to work” but admits she

  voluntarily chose not to return to work despite UVA informing Plaintiff that she would not

  be scheduled with Mr. Wilson or Mr. Rall at any time going forward. UVA denies the

  remaining allegations in Paragraph 70.

         71.     UVA admits that Mr. Wilson and Mr. Rall were on paid administrative leave

  for the duration of its investigation into Plaintiff’s allegations. UVA admits that Plaintiff

  subsequently filed for FMLA leave, which is unpaid under the law. UVA denies the

  remaining allegations in Paragraph 71.

         72.     UVA denies the allegations in Paragraph 72.

         73.     UVA denies that Jennifer Martin was never interviewed in connection with

  its investigation. The documents referenced in Paragraph 73 speak for themselves such that

  no response is required. To the extent a response is required, UVA admits that Ms. Martin

  provided two written statements in connection with the investigation and denies the

  remaining allegations in Paragraph 73.

         74.     UVA denies the allegations in Paragraph 74.
                                                8




Case 3:19-cv-00050-NKM-JCH Document 2 Filed 09/13/19 Page 8 of 19 Pageid#: 109
         75.      UVA denies the allegations in Paragraph 75 as phrased.

         76.      UVA denies the allegations in Paragraph 76.

         77.      UVA denies the allegations in Paragraph 77 as phrased.

         78.      UVA denies the allegations in Paragraph 78.

         79.      UVA denies the allegations in Paragraph 79.

         80.      UVA denies that its actions caused any injuries to Plaintiff as alleged in

  Paragraph 80.

         81.      UVA is without sufficient information to admit or deny the allegations of

  Paragraph 81, but denies that its actions caused any injures to Plaintiff as alleged in

  Paragraph 81.

         82.      UVA admits that Plaintiff was on FMLA leave from March 30, 2018 until

  her voluntary resignation. UVA denies the remaining allegations in Paragraph 82.

         83.      UVA is without sufficient information to admit or deny the allegations of

  Paragraph 83, but denies that its actions caused any injures to Plaintiff as alleged in

  Paragraph 83.

         84.      UVA admits that Mr. Wilson and Mr. Rall were on paid administrative leave

  for the duration of its investigation into Plaintiff’s allegations. UVA admits that Plaintiff

  subsequently filed for FMLA leave, which is unpaid under the law. UVA denies the

  remaining allegations in Paragraph 84.

         85.      UVA denies the allegations in Paragraph 85.

         86.      UVA denies the allegations in Paragraph 86.

         87.      UVA denies the allegations in Paragraph 87.

         88.      UVA denies the allegations in Paragraph 88.



                                                9




Case 3:19-cv-00050-NKM-JCH Document 2 Filed 09/13/19 Page 9 of 19 Pageid#: 110
                                       COUNT ONE
                                  ASSAULT AND BATTERY
                                   (against Charlie Wilson)

          89.    UVA restates and incorporates by reference its responses to the allegations

   contained in Paragraphs 1 through 88.

          90 – 95.       The allegations in Count One do not state a cause of action against

   UVA and it denies any liability regarding the allegations in Paragraphs 90 through 95.

                                 COUNT TWO
                          ASSAULT AND BATTERY –
            RESPONDEAT SUPERIOR LIABILITY (FOR CHARLIE WILSON)
                       (against Commonwealth of Virginia)

          96.    UVA restates and incorporates by reference its responses to the allegations

   contained in Paragraphs 1 through 95.

          97 – 109.      The allegations in Count Two do not state a cause of action against

   UVA and it denies any liability regarding the allegations in Paragraphs 97 through 109.

                                      COUNT THREE
                                  ASSAULT AND BATTERY
                                     (against Ryan Rall)

          110.   UVA restates and incorporates by reference its responses to the allegations

   contained in Paragraphs 1 through 109.

          111-116.       The allegations in Count Three do not state a cause of action against

   UVA and it denies any liability regarding the allegations in Paragraphs 111 through 116.

                               COUNT FOUR -
                        ASSAULT AND BATTERY
          RESPONDEAT SUPERIOR LIABILITY (FOR RYAN M. RALL)
                  (against the Commonwealth of Virginia)

          117.   UVA restates and incorporates by reference its responses to the allegations

   contained in Paragraphs 1 through 116.


                                                10




Case 3:19-cv-00050-NKM-JCH Document 2 Filed 09/13/19 Page 10 of 19 Pageid#: 111
          118 – 130. The allegations in Count Four do not state a cause of action against UVA

   and it denies any liability regarding the allegations in Paragraphs 118 through 130.

                               COUNT FIVE
    NEGLIGENT HIRING AND RETENTION OF EMPLOYEE (CHARLIE WILSON)
                     (against Commonwealth of Virginia)

          131.    UVA restates and incorporates by reference its responses to the allegations

   contained in Paragraphs 1 through 130.

          132 – 149.     The allegations in Count Seven do not state a cause of action against

   UVA, it denies any liability regarding the allegations in Paragraphs 132 through 149.

                                 COUNT SIX
        NEGLIGENT HIRING AND RETENTION OF EMPLOYEE (RYAN RALL)
                      (against Commonwealth of Virginia)

          150.    UVA restates and incorporates by reference its responses to the allegations

   contained in Paragraphs 1 through 149 above.

          151 – 166.     The allegations in Count Six do not state a cause of action against

   UVA, and it denies any liability regarding the allegations in Paragraphs 151-166.

                                      COUNT SEVEN -
                          NEGLIGENCE OR GROSS NEGLIGENCE
                             (against Commonwealth of Virginia)

          167.    UVA restates and incorporates by reference its responses to the allegations

   contained in Paragraphs 1 through 166.

          168-174.       The allegations in Count Seven do not state a cause of action against

   UVA, and it denies any liability regarding the allegations in Paragraphs 168 through 174.




                                                 11




Case 3:19-cv-00050-NKM-JCH Document 2 Filed 09/13/19 Page 11 of 19 Pageid#: 112
                              COUNT EIGHT –
         COMMON LAW WRONGFUL (CONSTRUCTIVE) TERMINATION OF
        EMPLOYMENT FOR OPPOSING OR RESISTING CRIMINAL CONDUCT
                     (against Commonwealth of Virginia)

          175.   UVA restates and incorporates by reference its responses to the allegations

   contained in Paragraphs 1 through 174.

           176-190.      The allegations in Count Eight do not state a cause of action against

   UVA, and it denies any liability regarding the allegations in Paragraphs 176 through 190.

                                  COUNT NINE -
                 INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
                               (against all Defendants)

          191.   UVA restates and incorporates by reference its responses to the allegations

   contained in Paragraphs 1 through 190.

          192.   UVA denies the allegations in Paragraph 192.

          193.   UVA denies the allegations in Paragraph 193.

          194.   UVA denies the allegations in Paragraph 194.

          195.   UVA denies the allegations in Paragraph 195.

          196.   UVA denies the allegations in Paragraph 196.

          197.   UVA denies the allegations in Paragraph 197.

          198.   UVA denies the allegations in Paragraph 198.

          199.   UVA denies the allegations in Paragraph 199.

          200.   UVA denies the allegations in Paragraph 200.

          201.   UVA denies the allegations in Paragraph 201.

          202.   UVA denies the allegations in Paragraph 202.

          203.   UVA denies the allegations in Paragraph 203.

          204.   UVA denies the allegations in Paragraph 204.


                                                12




Case 3:19-cv-00050-NKM-JCH Document 2 Filed 09/13/19 Page 12 of 19 Pageid#: 113
          205.   UVA denies the allegations in Paragraph 205.

          206.   UVA denies the allegations in Paragraph 206.

                                     COUNT TEN –
                           GENDER DISCRIMINATION AND
          HOSTILE WORK ENVIRONMENT IN VIOLATION OF TITLE VII
             (against the Rector and Board of Visitors of the University of
          Virginia, UVA Medical Center and the Commonwealth of Virginia)

          207.   UVA restates and incorporates by reference its responses to the allegations

   contained in Paragraphs 1 – 206.

          208.   UVA denies the allegations in Paragraph 208.

          209.   UVA denies the allegations in Paragraph 209.

          210.   UVA denies the allegations in Paragraph 210.

          211.   UVA admits that it was aware of and investigated the allegations against Mr.

   Wilson and Mr. Rall following Plaintiff’s report of their conduct. UVA denies the remaining

   allegations in Paragraph 211.

          212.   The documents referenced in Paragraph 212 speak for themselves such that no

   response is required. To the extent a response is required, UVA admits that Ms. Martin

   provided two written statements in connection with the investigation and denies the

   remaining allegations in Paragraph 212.

          213.   The documents referenced in Paragraph 213 speak for themselves such that no

   response is required. To the extent a response is required, UVA admits that Ms. Martin

   provided two written statements in connection with the investigation and denies the

   remaining allegations in Paragraph 213.

          214.   The document referenced in Paragraph 214 speaks for itself such that no

   response is required. To the extent a response is required, UVA admits that Mr. Piccirilli



                                               13




Case 3:19-cv-00050-NKM-JCH Document 2 Filed 09/13/19 Page 13 of 19 Pageid#: 114
   provided a written statements in connection with the investigation and denies the remaining

   allegations in Paragraph 214.

          215.   UVA denies the allegations in Paragraph 215.

          216.   UVA denies the allegations in Paragraph 216.

          217.   UVA denies the allegations in Paragraph 217.

          218.   UVA denies the allegations in Paragraph 218.

          219.   UVA denies the allegations in Paragraph 219.

                                   COUNT ELEVEN
                   RETALIATION IN VIOLATION OF TITLE VII
            (against the Rector and Board of Visitors of the University of Virginia,
                  UVA Medical Center and the Commonwealth of Virginia)

    UVA is filing a Motion to Dismiss Count Eleven for failing to state a claim upon which
     relief may be granted contemporaneously with filing its Answer. UVA preserves all
                                     applicable defenses.

          220.   UVA restates and incorporates by reference its responses to the allegations

   contained in Paragraphs 1 – 219.

          221.   UVA denies the allegations in Paragraph 221.

          222.   UVA admits that it placed Mr. Rall and Mr. Wilson on administrative leave

   while it fully complied with its duty and investigated Ms. McCoy’s concerns. UVA denies

   the remaining allegations in Paragraph 222.

          223.   UVA denies the allegations in Paragraph 223.

          224.   UVA denies the allegations in Paragraph 224.

          225.   UVA denies the allegations in Paragraph 225.

          226.   UVA admits that Mr. Wilson and Mr. Rall were on paid administrative leave

   for the duration of its investigation into Plaintiff’s allegations. UVA admits that Plaintiff




                                                 14




Case 3:19-cv-00050-NKM-JCH Document 2 Filed 09/13/19 Page 14 of 19 Pageid#: 115
   subsequently filed for FMLA leave, which is unpaid under the law.                    UVA denies the

   remaining allegations in Paragraph 226.

           227.    UVA denies the allegations in Paragraph 227.

           228.    UVA denies the allegations in Paragraph 228.

           229.    UVA denies the allegations in Paragraph 229.

           230.    UVA denies the allegations in Paragraph 230.

           231.    UVA denies the allegations in Paragraph 231.

           232.    UVA denies the allegations in Paragraph 232.

                                       PRAYER FOR RELIEF

           233.    Regarding the sentence beginning with the word “Wherefore” and

   immediately following Paragraph 232 of the Amended Complaint, UVA admits that Plaintiff

   purports to seek relief against it, but denies all remaining allegations and specifically denies

   that Plaintiff is entitled to the relief requested or any other relief whatsoever.

                                           JURY DEMAND

           234.    UVA admits that Plaintiff has requested a trial by jury on all Counts.

                                         GENERAL DENIAL

           235.    UVA denies each and every allegation of fact, conclusion of law, or other

   matter contained in Plaintiff’s Amended Complaint not expressly admitted herein.

                                              DEFENSES

           UVA asserts the following affirmative and other defenses without assuming any

   burdens of production, persuasion, or proof that, pursuant to law, are not legally assigned to

   UVA and are Plaintiff’s burden to prove. UVA further expressly reserves its right to assert

   additional defenses should the precise nature of Plaintiff’s claims become clear.



                                                    15




Case 3:19-cv-00050-NKM-JCH Document 2 Filed 09/13/19 Page 15 of 19 Pageid#: 116
           1.      UVA denies that it is liable to Plaintiff in any way or for any amount

   whatsoever.

           2.      Plaintiff has failed to state a claim upon which relief may be granted.

   Specifically, with respect to Plaintiff’s retaliation claims, she has failed to allege that she

   suffered an adverse action causally related to any alleged protected activity.

           3.      UVA intends to rely upon the defense, as may be developed through discovery

   and the evidence, that Plaintiff’s claims are barred by the doctrines of laches, waiver, unclean

   hands, estoppel, or are precluded by the relevant statute or statutes of limitations.

           4.      UVA intends to rely upon the defense, as may be developed through discovery

   and the evidence, that Plaintiff has failed to exhaust her administrative remedies.

           5.      UVA states that, to the extent that any of Plaintiff’s claims arise out of

   conduct that occurred more than three hundred (300) days prior to the filing of an

   administrative charge, such claims are barred.

           6.      At all times relevant to Plaintiff’s Amended Complaint, UVA promulgated

   and maintained policies and procedures to prevent and correct any alleged illegal

   discrimination, harassment, or retaliation in the workplace.

           7.      Plaintiff unreasonably failed to take advantage of UVA’s policies and

   procedures designed to prevent and correct illegal discrimination, harassment, and retaliation.

           8.      UVA exercised reasonable care to promptly prevent and correct any alleged

   harassing behavior.

           9.      All actions taken by UVA with respect to Plaintiff were justified, reasonable,

   and in good faith, without any improper motive, purpose, or means, and without any hatred,

   ill will, malice, or intent to injure Plaintiff.



                                                      16




Case 3:19-cv-00050-NKM-JCH Document 2 Filed 09/13/19 Page 16 of 19 Pageid#: 117
          10.     All employment actions taken by UVA with respect to Plaintiff and referred to

   herein were motivated by legitimate, non-discriminatory and non-retaliatory reasons.

          11.     UVA asserts that, to the extent Plaintiff’s managers and supervisors were

   unaware of alleged claims of discrimination or harassment, an inference exists that any

   adverse employment action made without this knowledge was not pretextual or retaliatory

   under applicable discrimination statutes.

          12.     UVA has not engaged in a discriminatory practice or practices with malice or

   reckless indifference to the federally protected rights of Plaintiff, thus punitive damages are

   not appropriate.

          13.     Plaintiff has failed to allege any facts that would support an award of

   compensatory or punitive damages.

          14.     Plaintiff failed to mitigate her damages, if in fact damages are proven.

          15.     Plaintiff is not entitled to any award for lost back wages for any period during

   which she was unable to work.

          16.     Without conceding Plaintiff has suffered any damages because of any alleged

   wrongdoing by UVA, UVA is entitled to an offset and credit concerning Plaintiff’s alleged

   damages, such as an offset or credit based, for example, on earnings and unemployment

   compensation Plaintiff has received since the events about which she complains.

          17.     To the extent Plaintiff has suffered any injury or harm, which is denied,

   Plaintiff’s damages have been caused by her own conduct or the conduct of others for whom

   UVA has no responsibility.

          18.     UVA states that it intends to rely upon any and all other defenses, as may be

   developed through discovery and the evidence, and UVA reserves the right to alter, amend,



                                                 17




Case 3:19-cv-00050-NKM-JCH Document 2 Filed 09/13/19 Page 17 of 19 Pageid#: 118
   or add to this Answer to the Amended Complaint and these Defenses at any time prior to trial

   or during trial, to conform the same to the evidence produced in discovery or at trial.

          WHEREFORE, having answered Plaintiff’s Amended Complaint and asserted its

   Defenses, Defendant The Rector and Board of Visitors of the University of Virginia

   respectfully requests that the Court dismiss Plaintiff’s Amended Complaint in its entirety,

   with prejudice, enter judgment in favor of UVA, and award UVA its attorneys’ fees and

   any other relief the Court deems appropriate.



   Dated: September 13, 2019                     Respectfully Submitted,



                                                 By      /s/ Elizabeth M. Ebanks
                                                 Elizabeth M. Ebanks (VSB #72111)
                                                 elizabeth.ebanks@ogletree.com
                                                 Bret G. Daniel (VSB #92189)
                                                 bret.daniel@ogletree.com
                                                 OGLETREE, DEAKINS, NASH, SMOAK &
                                                 STEWART, P.C.
                                                 901 East Byrd Street, Suite 1300
                                                 Richmond, VA 23219
                                                 Tel.: (804) 663-2330
                                                 Fax: (855) 843-1809
                                                 Counsel for the Rector and Board
                                                 of Visitors of the University of Virginia




                                                  18




Case 3:19-cv-00050-NKM-JCH Document 2 Filed 09/13/19 Page 18 of 19 Pageid#: 119
                                    CERTIFICATE OF SERVICE

          I hereby certify that on this 13th day of September, 2019, I electronically filed the
   foregoing with the clerk of the court using the CM/ECF system to:

                                     Carla D. Brown
                      CHARLSON BREDEHOFT COHEN & BROWN, P.C.
                            11260 Roger Bacon Drive, Suite 201
                                 Reston, Virginia 20190
                                  cbrown@cbcblaw.com

                                         Counsel for Plaintiff

                                         E. Lewis Kincer, Jr.
                                    Office of the Attorney General
                                          202 N. Ninth Street
                                     Richmond, Virginia 23219
                                     Telephone: (804) 371-2101
                                         Fax: (804) 371-2087
                                   Email: ekincerjr@oag.state.va.us

                                    Counsel for Defendants
                  the Commonwealth of Virginia, Charles Wilson, and Ryan M. Rall



   By     /s/ Elizabeth M. Ebanks
   Elizabeth M. Ebanks (VSB #72111)
   elizabeth.ebanks@ogletree.com
   Bret G. Daniel (VSB #92189)
   bret.daniel@ogletree.com
   OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
   901 East Byrd Street, Suite 1300
   Riverfront Plaza, West Tower
   Richmond, VA 23219
   Tel.: (804) 663-2330
   Fax: (855) 843-1809

   Counsel for the Rector and Board
   of Visitors of the University of Virginia


                                                                                   39901511.6




                                                  19




Case 3:19-cv-00050-NKM-JCH Document 2 Filed 09/13/19 Page 19 of 19 Pageid#: 120
